DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority.
Status of Claims
Claims 2, 6, 13, 15, 19, 21 and 27 are cancelled. Claims 1, 3-5, 7-12, 14, 16-18, 20 and 22-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
25 recites the limitation "the soil" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20100257920 A1
Lee et al.  hereinafter Lee
US 20150177411 A1
Childers et al. hereinafter Childers
US 20140326078 A1
Arkwright et al. hereinafter Arkwright
US 6278811 B1
Hay et al. hereinafter Hay
US 6563970 B1
Bohnert  et al. hereinafter Bohnert
US 20060139626 A1
Childers et al. hereinafter ‘626
US 20080317401 A1
Huang et al. hereinafter Huang


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childers.
With respect to claim 25, Childers discloses a probing system (FIG. 1 illustrates a downhole drilling, monitoring, evaluation, exploration and/or production system) including:
borehole string 14); a drive unit configured to drive the probe into the soil (¶[0012] discloses a borehole string 14 is disposed in the wellbore 12, which penetrates at least one earth formation 16); 
a data acquisition system configured to sample measurement signals from the probe (¶[0016] discloses a processing unit 38 is in operable communication with the detector 36 and is configured to receive reflected signal data from the detector 36), including a fiber optic interrogator configured to interrogate one or more optical fiber sensors of the probe (¶[0013] discloses the measurement system includes an optical interrogator or measurement unit 20 connected in operable communication with at least one optical fiber sensing assembly 22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
With respect to claim 1, Lee discloses a probe (cone penetrometer 100) configured to measure properties of soil (Fig. 1 is a view illustrating a cone penetrometer 100 for measuring the impedance of the ground), comprising; 
a probe body configured to penetrate a soil (¶[0067] discloses the cone penetrometer 100 comes into contact with the target ground); and  
Lee in an embodiment discloses the cone penetrometer comprises a first strain gauge for measuring a tip resistance and a second strain gauge for measuring the resultant force of the tip resistance and a sleeve friction when penetrating the ground (¶0029). However, in this embodiment Lee is silent about the sensors being fiber optical sensor. 
Lee in a preferred embodiment discloses each of the cone penetrometers is designed to use an optical fiber sensor as a measuring sensor (¶0118).
Since, Lee uses optical fiber sensor as an equivalent structure to strain gauges in order to measure earth parameters, the selection to use optical fiber sensor instead of strain gauges would be within the level of ordinary skill in the art. One of ordinary skill in the art before the effective filing date of the claimed invention will be motivated to use fiber optical sensors in order to subminiaturization of the cone penetrometer. When the subminiature cone penetrometers .          
Claims 3, 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Childers.
With respect to claim 3, Lee discloses the probe according to claim 1 above. Lee further discloses the at least one fiber optical sensor is a diffraction grating type( ¶0087) configured to determine a force on an external surface of the probe (¶0028). However, Lee is silent about the at least one fiber optical sensor includes at least one first fiber optic portion including at least one Fiber Bragg Grating (FBG).
Childers, from the area of estimating an environmental parameter, discloses at least one fiber optical sensor includes at least one first fiber optic portion including at least one Fiber Bragg Grating  (¶[0014] discloses optical fiber core 24 comprises sensing locations 28 that include fiber Bragg gratings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Childers so that Lee’s invention will use an FBG as disclosed in Childers invention for the predicable benefit of increasing measurement accuracy.      
With respect to claim 10, Lee discloses the probe  according to claim 1. Lee is silent about the probe body includes a first measurement section and at least one first fiber optic portion extending along the first measurement section in an axial direction of the probe body, for measuring cone resistance.
Childers, from the area of estimating an environmental parameter, discloses the probe body includes a first measurement section and at least one first fiber optic portion extending Fig. 2  illustrates sensor core 24 has a first FBG 28a arranged X0  length from the first end of sensor core 24 in an axial direction), for measuring cone resistance (¶[0014] discloses at least one optical fiber core 24 configured to take a distributed measurement of a downhole parameter (e.g., temperature, pressure, stress, strain and others).
With respect to claim 11, Lee discloses the probe  according to claim 1 above. Lee further discloses the probe body includes a first measurement section measuring cone resistance (¶0029 discloses a first strain gauge for measuring a tip resistance).  
Lee is silent about the probe body includes a first measurement section and three optic fiber portions, extending along the first measurement section in an axial direction of the probe body.
Childers, from the area of estimating an environmental parameter, discloses the probe body includes a first measurement section and three optic fiber portions, extending along the first measurement section in an axial direction of the probe body (¶[0019] discloses the measurement region 30 includes two sensing locations 28a and 28b that are implemented as FBG's. the number of FBG's is not limited to two and the teachings herein may be applied to any sensor core having one or more FBG's).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Childers so that Lee’s invention will have more than two FBGs as disclosed in Childers invention for the predicable benefit of increasing the sensitivity of the measurement system.   
With respect to claim 12, Lee discloses the probe according to claim 1 above. Lee further discloses the probe body includes a second measurement section for measuring and [0029] discloses a second strain gauge for measuring the resultant force of the tip resistance and a sleeve friction when penetrating the ground).  
Lee is silent about the a second measurement section is at least one fiber optic portion extending along the second measurement section in an axial direction of the probe body.
Childers further discloses a second measurement section is at least one fiber optic portion extending along the second measurement section in an axial direction of the probe body (Fig. 2  illustrates sensor core 24 has a second FBG 28a arranged X1  length from the first end 52 of sensor core 24 in an axial direction).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Childers so that Lee’s invention will have more than two FBGs as disclosed in Childers invention for the predicable benefit of increasing the sensitivity of the measurement system.   
With respect to claim 14, Lee discloses the probe according to claims 1 above. Lee is silent about a first optic fiber portion of a first measurement section aligns with a second optic fiber portion of a second measure section.
Childers further discloses a first optic fiber portion of a first measurement section aligns with a second optic fiber portion of a second measure section (¶0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Childers so that Lee’s first optic fiber portion of a first measurement section aligns with a second optic fiber portion of a second measure section for the predicable benefit of determining a shift in wavelength of light reflected for the first and second optic fiber portion so as to estimate the environmental parameters.
With respect to claim 16, Lee and Childers disclose the probe  according to claims 10 above. Lee further discloses the first measurement section is a flexible section (¶[0068] discloses cone penetrometer 100 (sleeve friction and tip resistance measurement) has additional rod 110 to adjust penetration depth).  
Claims 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Arkwright.
With respect to claim 4, Lee discloses the probe according to claim 1 above. Lee is silent about the at least one fiber optical sensor includes a pair of Fiber Bragg Gratings (FBG)  configured such that in a response to a temperature change the pair have a same sign and in  response to the force the pair have an opposite sign.  
Arkwright, from the area of an optical sensing apparatus for measuring a change in an applied pressure or force, discloses the at least one fiber optical sensor includes a pair of Fiber Bragg Gratings (Fig. 2 shows FBGs 200 and 202) configured such that in a response to a temperature change the pair have a same sign (¶[0055] discloses a change in strain caused by a change in temperature results in a common mode signal change) and in  response to the force the pair have an opposite sign (¶[0055] discloses the optical fibers of the apparatus 106 are positioned relative to each other such that a change in external pressure due to transversal force) at the sensing regions results in a differential mode signal change).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Childers with the teachings of Arkwright so that Childers FBGs will be oriented along a line and are wound around the line as disclosed in Arkwright’s invention for the predicable benefit of distinguishing the effect of a 
With respect to claim 5, Lee discloses the probe according to claim 1 above. Lee is silent about the at least one fiber optical sensor includes a pair of Fiber Bragg Gratings arranged such that a force simultaneously causes an increase of tension of a first FBG of the pair and a decrease of tension of a second FBG of the pair.  
Arkwright, from the area of an optical sensing apparatus for measuring a change in an applied pressure or force, discloses at least one fiber optical sensor includes a pair of Fiber Bragg Gratings (Fig. 2 shows FBGs 200 and 202) arranged such that a force simultaneously causes an increase of tension of a first FBG of the pair and a decrease of tension of a second FBG of the pair (¶[0059] discloses if an external force applied to the sensing regions, the optical fibers 200 and 202 will experience a deflection in a direction transversal to the axis. This deflection results in an increase in tensile strain in one of the Bragg gratings and a reciprocal change in tensile strain in the other one of the Brag gratings).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Childers with the teachings of Arkwright so that Childers FBGs can be arranged such that an external force applied simultaneously causes an increase of tension of a first FBG of the pair and a decrease of tension of a second FBG of the pair for the predicable benefit of analyzing the difference between the optical responses from both Bragg gratings is indication of the change in external force (¶0061).            
With respect to claim 7, Lee and Arkwright disclose the probe according to claim 5 above. Lee further discloses a sleeve for transferring a force from an external surface of the probe body onto the first and second strain gauges (¶0029).  Lee in a preferred embodiment 
Since, Lee uses optical fiber sensor as an equivalent structure to strain gauges in order to measure earth parameters, the selection to use optical fiber sensor instead of strain gauges would be within the level of ordinary skill in the art. The motivation to do so is to subminiaturization of the cone penetrometer for the predictable result of  when the subminiature cone penetrometers penetrate the ground, plastic strain and disturbance regions can be reduced as much as possible to acquire a ground parameter close to the strength of the original ground (¶0122).          
With respect to claim 8, Lee and Arkwright disclose the probe according to claim 7 above. Lee is silent about the sleeve is connected to a single fiber optic portion between the first and second FBGs of the pair.
Arkwright, from the area of an optical sensing apparatus for measuring a change in an applied pressure or force, discloses the sleeve (205) is connected to a single fiber optic portion (Fig. 2, FBGs) between the first and second FBGs of the pair (200 and 202).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Arkwright so that Lee’s sleeve is connected to a single fiber optic portion between the first and second FBGs of the pair for the predicable benefit of measuring a change in a second property in a manner such that the change in the second property causes either an increase of the optical property of both optical fibre portions or a decrease of the optical property of both optical fibre portions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Arkwright as applied to claim 8 above, and further in view of Childers.
With respect to claim 9, Lee and Arkwright discloses the probe according to claim 8 above. Lee in view of Arkwright is silent the single fiber optic portion is connected to the probe body at attachments such that the first and second FBGs of the pair are positioned between the attachments.
Childers, from the area of an apparatus for estimating an environmental parameter, discloses the single fiber optic portion is connected to the probe body at attachments such that the first and second FBGs of the pair are positioned between the attachments (Fig. 2 illustrates first FBG 28a and second 28b attachment on optical fiber core 24).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Childers so that the single fiber optic portion is connected to the probe body at attachments such that the first and second FBGs of the pair are positioned between the attachments for the predicable benefit of each FBG reflecting a particular wavelength(s) of light and transmits all others based on the period of the gratings.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Huang.
With respect to claim 17, Lee discloses the probe  according to claim 1 above. Lee further discloses the cone penetrometer can be designed so as to enable the measurements of the pore pressure of the target ground (¶0068). The measurement can be done using optical fiber sensor. Lee does not explicitly discloses an optic fiber portion extending between a displaceable diaphragm and a point fixed on the probe body in a closed chamber at a reference pressure.  
diaphragm 102) and a point fixed on the probe body (FBG sensor 10) in a closed chamber at a reference pressure (¶[0030] discloses the isolation chamber of the FBG sensor may be connected with a reference pressure to serve as a differential pressure transducer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Huang so that Lee’s invention will have an optic fiber Bragg grating sensor comprising a diaphragm with a closed chamber at a reference pressure for the predicable benefit of providing a distributive FBG sensor that can be used to serve a variety of purposes including that of gauge pressure transducer, differential pressure transducer, load cell and displacement transducer.       
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Hay.   
With respect to claim 18, Lee discloses the probe  according to claim 1 above. Lee further discloses an optic fiber portion (700) extending between two mounts (210).  Lee is silent about the fiber optic pressure sensors, discloses a temperature sensor including free from mechanical strain.
Hay, from the area of fiber optic pressure sensors, discloses a temperature sensor including free from mechanical strain (col 7, lines 66-67 discloses the temperature grating 35 may be a strain-isolated temperature sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Hay so that Lee’s invention will have an optic fiber portion temperature sensor as disclosed in hay’s .            
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Bohnert.   
With respect to claim 20, Lee discloses the probe  according to claim 1 above. Lee is silent about a temperature reference sensor including an optic fiber portion.  
Bohnert, from the area of fiber optic pressure sensors, discloses a temperature reference sensor including an optic fiber portion (col. 3, lines 42-45 discloses a fiber-optic temperature-compensated pressure sensor with an integrated temperature sensor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Bohnert so that Lee’s invention will have temperature compensated pressure reading by an optical sensor for the predicable benefit of suppressing temperature sensitivity of the pressure sensor by a differential design of the transducer, and thereby for the reliability of static pressure measurements to be substantially improved (col. 3, lines 26-31).        
With respect to claim 24, Lee discloses the probe according to claim 1 above. Lee is silent about the at least one optical fiber sensor includes an optic fiber portion anchored by anchors wherein the anchors have a thermal expansion arranged to counteract a thermal expansion of the probe body between anchoring points of the optic fiber portion.  
Bohnert, from the field of fiber-optic pressure and temperature measurement, discloses  the at least one optical fiber sensor (Fig. 3a, fiber Bragg grating sensors 4, 19 and 20) includes an optic fiber portion anchored by anchors (holders 28a, 28b) wherein the anchors have a col. 8 lines 49-52 discloses the thermal expansion of the center cylinders 28a, 28b effects the desired relief of the fiber 3 with increasing temperature, and counteracts the thermal extension of the annular cylinder 7c).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of Bohnert so that Lee’s invention will have a thermal expansion anchor for the predicable benefit of eliminating signal interference based on thermal grating elongations with the aid of superimposed gratings of different reflection wavelengths.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of ‘626.       
With respect to claim 22, Lee discloses the probe  according to claim 1 above. Lee is silent about an inclination sensor including a suspended mass pivotally connected to the probe body, and at least three optic fiber portions extending between the suspended mass and the probe body.  
‘626, from the area of inclination sensors utilizing optical interferometers, discloses an inclination sensor (Fig. 5, inclination sensor 10) including a suspended mass pivotally connected to the probe body (mass 40 attached to frame or housing 42), and at least three optic fiber portions (optical strain sensor 44) extending between the suspended mass (40) and the probe body (housing 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of ‘626 so that 
With respect to claim 23, Lee and ‘626 discloses the probe  according to claim 22 above. ‘626 further discloses the suspended mass (40) is included in a chamber filled with a liquid (liquid 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee with the teachings of ‘626 so that Lee’s probe housing in which the fibers are disposed is filled with liquid  in order for the reflective surface to tilt with respect to a pre-determined in order to calculate an angle of inclination with respect to a reference position.     
      
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Childers in view of Lee.
With respect to claim 26, Childers discloses a method for determining soil properties (FIG. 1 illustrates a downhole drilling, monitoring, evaluation, exploration and/or production system 10), comprising: 
pushing a probe into a soil, the probe comprising a probe body and at least one fiber optical sensor (¶[0012 and 0014] discloses a borehole string 14 is disposed in the wellbore 12 penetrates at least one earth formation 16 with at least one optical fiber core (sensor 24)); 
take a distributed measurement of a downhole parameter (e.g., temperature, pressure, stress, strain and others). However, Childers is silent about determining a cone resistance, sleeve friction, pore water pressure or inclination.
Lee, from the field of cone penetrometers for measuring the impedance of the ground, discloses the cone penetrometer can be designed so as to enable measurements of the electrical properties, tip resistance (qc), sleeve friction (fs) and pore pressure (u) of the target ground (¶[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Childers with the teachings of Lee so that Childers borehole string be enabled to measure the electrical properties, tip resistance, sleeve friction and pore pressure of the target ground for the predicable benefit of enhancing the  borehole string to measure the impedance of the ground at a tip portion thereof to improve the accuracy and reliability of the measured results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861